Exhibit 10.3

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into by and between Cano Petroleum Inc., a Delaware corporation with its
principal executive offices in Fort Worth, Texas (the “Company”), and Phillip
Feiner, an individual currently residing in Collin County, Texas (“Employee”
collectively, the “Parties”), effective as of the 8th day of September, 2008
(the “Amendment Effective Date”).

 

WHEREAS, the Company and Employee entered into that certain Employment Agreement
dated as of May 31, 2008, (the “Agreement”); and

 

WHEREAS, the Company and Employee now desire to amend, alter, modify and change
the terms and provisions of the Agreement, as follows.

 

NOW THEREFORE, for and in consideration of the mutual benefits to be obtained
hereunder and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged and confessed, the Company and Employee do
hereby agree to amend, alter, modify and change the Agreement, effective
prospectively, as of the Amendment Effective Date as follows:

 

1.                                      Section 4. (a)  Compensation. shall be
deleted in its entirety and the following substituted in place and in lieu
thereof:

 

(a)                                  Salary:  The Company shall pay Employee for
his services, a base salary, on an annualized basis, of $170,000.00 (One Hundred
Seventy Thousand Dollars) per annum for the period from the Effective Date,
which salary shall be payable by the Company in substantially equal installments
on the Company’s normal payroll dates.  All applicable taxes on the base salary
will be withheld in accordance with applicable federal, state and local taxation
guidelines.

 

Except as specifically amended, altered, modified and changed hereby and
heretofore, the Agreement remains in full force and effect as originally
written.

 

 

[Signature Page Follows]

 

1

--------------------------------------------------------------------------------


 

Signatures

 

To evidence the binding effect of the covenants and agreements described above,
the Parties hereto have executed this Amendment effective as of the date first
above written.

 

 

 

THE COMPANY:

 

 

 

CANO PETROLEUM, INC.

 

 

 

 

 

By:

/s/ S. Jeffrey Johnson

 

 

S. Jeffrey Johnson

 

 

Chairman and Chief Executive Officer

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

/s/ Phillip Feiner

 

 Phillip Feiner

 

2

--------------------------------------------------------------------------------